Citation Nr: 0332165	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter and son-in-law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1958.  He died in March 2000.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for the cause of the veteran's death and denied entitlement 
to Dependency and Indemnity Compensation (DIC) benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.  

At her May 2003 Travel Board hearing, the appellant raised 
the issue of entitlement to service connection for the cause 
of the veteran's death due to radiation exposure.  This issue 
has not been developed or addressed by the RO and the Board 
considers it to be separate and distinct from the issues 
decided herein.  Therefore, this matter is referred to the RO 
for appropriate action.  At her hearing and in several 
written statements submitted in May and August 2001, the 
appellant also raised the issue of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  This issue has not been addressed by the RO and is 
also referred to the RO for appropriate action.





FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 2000; the immediate cause of death was metastatic 
carcinoma to both lungs due to metastatic carcinoma to the 
liver due to squamous cell carcinoma of the anterior floor of 
the mouth.  

2.  At the time of his death, the veteran was service-
connected for nicotine dependence, evaluated as 30 percent 
disabling; squamous cell carcinoma of the floor of the mouth 
as secondary to service-connected nicotine dependence with 
metastasis to the liver, evaluated as 100 percent disabling; 
squamous cell carcinoma of the lung as metastasis from cancer 
of the mouth, evaluated as 100 percent disabling; chronic 
obstructive pulmonary disease as secondary to service-
connected nicotine dependence, evaluated as 100 percent 
disabling; lumbar disc disease, evaluated as 40 percent 
disabling; limitation of motion of the left arm, evaluated as 
30 percent disabling; residuals of foot and ankle injuries, 
evaluated as 10 percent disabling; residuals of multiple 
tendon injury to the left wrist, evaluated as 10 percent 
disabling; and residuals of a fracture to the ulnar right 
styloid process, evaluated as noncompensable.  The veteran 
was also granted individual unemployability benefits from 
January 20, 1998.  

3.  The veteran's death was caused by his cancer of the mouth 
with metastasis to the liver and lungs, which in turn was due 
to the use of tobacco products that began during service; the 
veteran's cancer is not otherwise attributable to his 
military service.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of his death for a service-connected disability that was 
continuously rated totally disabling on either a scheduler or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated from the date of his 
discharge or other release from active duty for a period of 
not less than 5 years immediately preceding death.  
CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is without 
legal merit.  38 U.S.C.A. §§ 1103, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.312 (2003).  

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. 
§ 3.22 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA. See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

However, the Board finds that further action in this case is 
not required to comply with the VCAA.  As discussed below, 
the appellant's claims lack legal merit and no further 
development of her claims would be beneficial or alter the 
outcome.  Thus, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the claimant are to be avoided).  
Disposition of the appellant's claims at the present time is 
therefore appropriate.  

Factual Background

Service medical records demonstrate that upon enlistment 
examination in November 1955, the veteran's systems were 
clinically evaluated as normal with the exception of scars.  
Clinical records demonstrate treatment for a laceration to 
the left hand, colds, sprains, gastritis, knee pain, and 
epididymitis.  Upon separation examination dated in September 
1958, the veteran's systems were clinically evaluated as 
normal with the exception of residuals of a left hand 
laceration.  Chest x-ray was noted as negative.  

Post-service private treatment records dated in September 
1995 demonstrate a lump on the left side of the throat.  In 
January 1998, the veteran was diagnosed with cancer of the 
floor of the mouth.  On VA general medical examination dated 
in November 1998, the examiner noted that the veteran's 
nicotine dependence was incurred during military service and 
opined that it was at least as likely as not that his 
disability was causally related to his nicotine dependence.  

In a February 1999 rating decision, the RO granted service 
connection for nicotine dependence, evaluated as 30 percent 
disabling effective from January 20, 1998; and for 
postoperative squamous cell carcinoma of the floor of the 
mouth as secondary to the service-connected nicotine 
dependence, evaluated as 100 percent disabling effective from 
January 20, 1998.  In an August 1999 rating decision, the RO 
granted service connection for chronic obstructive pulmonary 
disease as secondary to service-connected nicotine 
dependence, evaluated as 30 percent disabling effective from 
January 20, 1998.  Service connection for squamous cell 
carcinoma of the lung was also granted, evaluated as 100 
percent disabling effective from October 1, 1998.  

The veteran died in March 2000.  The coroner's amendment to 
the death certificate lists the immediate cause of death as 
metastatic carcinoma of both lungs with an onset of three 
months, due to metastatic carcinoma of the liver with an 
onset of two years, due to squamous cell carcinoma of the 
anterior floor of the mouth with an onset of two and a half 
years.

At the time of his death, the veteran was service-connected 
for nicotine dependence, evaluated as 30 percent disabling; 
squamous cell carcinoma of the floor of the mouth as 
secondary to service-connected nicotine dependence with 
metastasis to the liver, evaluated as 100 percent disabling; 
squamous cell carcinoma of the lung as metastasis from cancer 
of the mouth, evaluated as 100 percent disabling; chronic 
obstructive pulmonary disease as secondary to service-
connected nicotine dependence, evaluated as 100 percent 
disabling; lumbar disc disease, evaluated as 40 percent 
disabling; limitation of motion of the left arm, evaluated as 
30 percent disabling; residuals of foot and ankle injuries, 
evaluated as 10 percent disabling; residuals of multiple 
tendon injury to the left wrist, evaluated as 10 percent 
disabling; and residuals of a fracture to the ulnar right 
styloid process, evaluated as noncompensable.  The veteran 
had been granted individual unemployability benefits from 
January 20, 1998.  







Pertinent Legal Criteria and Analysis

I.  Cause of Death

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as malignant tumors, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

As previously noted, the veteran was service-connected for 
nicotine dependence, squamous cell carcinoma of the floor of 
the mouth with metastasis to the liver as secondary to 
nicotine dependence, chronic obstructive pulmonary disease as 
secondary to nicotine dependence, and squamous cell carcinoma 
of the lung on the basis of metastasis of service-connected 
carcinoma of the floor of the mouth.  The death certificate 
notes the immediate causes of death as metastatic carcinoma 
to both lungs, metastatic carcinoma to the liver, and 
squamous cell carcinoma of the anterior floor of the mouth.  
Under the ordinary application of 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312, the appellant's claim might be granted.  
Congress recently changed the law, however, regarding service 
connection claims for disabilities or death attributed to 
tobacco use.  On July 22, 1998, the President signed into law 
the "Internal Revenue Service Restructuring and Reform Act of 
1998," Pub. L. No. 105-206, 112 Stat. 865.  This law has been 
codified at 38 U.S.C.A. § 1103, which reads as follows:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death resulting from a disease or injury 
which is otherwise shown to have been incurred or 
aggravated in active military, naval or air service or 
which became manifest to the requisite degree of 
disability during any applicable presumptive period 
specified in section 1112 or 1116 of this title.

The regulation further defines tobacco products to include 
cigarettes.  See Fed. Reg. 18,195-18,198 (2001).  This change 
in the law applies to all claims filed after June 9, 1998.  
See Pub. L. No. 105- 206, 112 Stat. 865 (July 22, 1998).  The 
appellant in this action filed her claim in April 2000; thus, 
the new law is applicable in this case.

The veteran submitted his original claim requesting service 
connection for tobacco related nicotine addiction with 
secondary pulmonary complications and for cancer of the floor 
of the mouth in January 1998.  A November 1998 VA mental 
examination report demonstrates that the veteran reported 
that he began to smoke in the military and continued until 
February 1998.  In February 1999, the RO granted service 
connection for nicotine dependence and for squamous cell 
carcinoma of the floor of the mouth as secondary to the 
service-connected nicotine dependence.  In July 1999, the 
veteran requested service-connection for lung cancer as 
secondary to his service-connected nicotine dependence and 
squamous cell carcinoma of the floor of the mouth.  Service 
connection was granted by the RO in August 1999.  

The veteran did not contend at any time during his lifetime 
that he developed squamous cell carcinoma of the floor of the 
mouth, lung cancer, or liver cancer as a result of any cause 
other than nicotine dependence.  The November 1998 VA general 
medical examination attributed the veteran's diagnoses to his 
nicotine dependence which began during his period of active 
service.  In a March 2001 letter, the veteran's daughter also 
noted that his cancer was nicotine related.  Thus, the 
evidence demonstrates that the veteran's squamous cell 
carcinoma of the floor of the mouth, metastatic liver cancer, 
and metastatic lung cancer are clearly attributable to his 
use of tobacco products during and after service.  The 
veteran died in March 2000 and obviously there was no 
possibility that a claim for service connection for the cause 
of the veteran's death could have been filed by June 9, 1998.  
Thus, the appellant's claim is precluded by law.  See 
38 U.S.C.A. § 1103(a).

The Board is cognizant of the appellant's arguments that a 
service-connected disability caused the veteran's death and 
his cigarette smoking began during service.  The Board also 
recognizes that a recent VA General Counsel opinion, 
VAOPGCPREC 6-2003 (October 28, 2003), held that neither 
38 U.S.C.A. § 1103(a) nor 38 C.F.R. § 3.300 bars a finding of 
secondary service connection for a disability or death 
related to the veteran's use of tobacco products after the 
veteran's service where that disability or death is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  

In the present case, however, the evidence demonstrates that 
the veteran's death is proximately due to a disability that 
is service-connected on the basis of being attributable to 
the veteran's use of tobacco during service.  Thus, 
VAOPGCPREC 6-2003 is inapplicable in this case.  The Board is 
bound by the laws enacted by Congress, and there is simply no 
legal basis in this case to establish service connection for 
the cause of the veteran's death from cancer and metastatic 
disease secondary to nicotine dependence or tobacco use in 
service.  Accordingly, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
under 38 U.S.C.A. § 1310 must be denied.  See Sabonis v. 
Brown, 6 Vet. App. at 430.  

The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit service connection for disability 
or death from a disease or injury that is otherwise shown to 
have been incurred in or aggravated by active service, or 
which becomes manifest to the requisite degree of disability 
during any applicable presumptive period specified.  See 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.313, 3.316 (2003); 66 Fed. Reg. 
23166-23169 (2001).  In this case, however, the evidence is 
not in dispute and does not demonstrate that squamous cell 
carcinoma of the floor of the mouth, metastatic lung cancer, 
and metastatic liver cancer were manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  There is no indication that the veteran was ever a 
prisoner of war to qualify for consideration of service 
connection under 38 U.S.C.A. § 1112.  There is no evidence 
and no contention that the veteran served in Vietnam so as to 
warrant consideration of his disability under 38 U.S.C.A. 
§ 1116 for diseases related to herbicide exposure.  Finally, 
there is no evidence to show that the veteran was exposed to 
mustard gas or Lewisite to allow for service connection for 
the cause of his death under 38 C.F.R. § 3.316.  The Board 
recognizes the appellant testified during her hearing that 
the veteran was exposed to radiation during service.  That 
matter has not been developed by the RO and has been referred 
to the RO in the Introduction portion of this decision for 
appropriate action.

In short, at no time did the veteran ever assert that his 
cancer was related to anything other than his cigarette 
smoking, which began during service.  His service medical 
records, for example, are silent for any type of mouth, lung, 
or liver disorder and the post-service treatment records do 
not reflect any report of a mouth, lung, or liver disease at 
any time prior to 1995.  The veteran submitted claims for VA 
benefits in the years after service, but did not raise the 
issue of cancer until 1998.  None of the medical evidence of 
record at this time suggests a possible alternative etiology 
for the veteran's cancer.  In light of the evidence and 
applicable legal criteria, there is no basis to establish 
service connection for the cause of the veteran's death 
unrelated to nicotine dependence.  

II.  38 U.S.C.A. § 1318 Claim

Under 38 U.S.C.A. § 1318, DIC benefits are payable to a 
surviving spouse or children in the same manner as if the 
veteran's death is service-connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of, or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error (CUE)), 
was not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either: (i) was continuously rated totally 
disabling by a scheduler or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
(ii) was continuously rated totally disabling by a scheduler 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  See 
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

Based on a review of the evidence, the Board finds that the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  Although the veteran's death was not the result of 
his own willful misconduct, at the time of his death he was 
not in receipt of compensation for a service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
or that had been so rated continuously for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  

The record demonstrates that the veteran was first granted 
service connection in January 1964 for residuals of a left 
wrist injury, evaluated as 10 percent disabling effective 
from March 20, 1963.  That remained the veteran's sole 
service-connected disability until April 1993, when he sought 
service connection for his feet, ankles, hips, and back 
disabilities.  Thereafter, as previously discussed, the 
veteran was 100 percent service-connected for squamous cell 
carcinoma of the floor of the mouth with metastasis to the 
liver, effective from January 20, 1998, and for squamous cell 
carcinoma of the lung, chronic obstructive pulmonary disease, 
effective from October 1, 1998.  The veteran was also 
receiving individual unemployability effective from January 
20, 1998.  The record reflects that the veteran's cancer of 
the floor of the mouth was not diagnosed until January 1998.  
The VA and private medical evidence does not demonstrate that 
a 100 percent scheduler evaluation or a total rating based on 
individual unemployability was warranted for any of the 
veteran's service-connected disabilities prior to January 20, 
1998.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Similarly, the record does not establish that but for receipt 
by the veteran of military retired or retirement pay, or CUE 
in a rating decision made during his lifetime, he would have 
been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a scheduler or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a scheduler or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  Id.  

In light of the foregoing, the Board finds that the veteran 
was not in receipt of or entitled to receive compensation for 
any service-connected disability continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  Therefore DIC benefits based on 38 U.S.C.A. 
§ 1318 may not be paid on his behalf.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. at 430.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband and grateful for his 
military service, the record regrettably affords no legal 
basis for a favorable outcome under any of the theories 
presented and her claims must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



